Title: To Thomas Jefferson from Joseph Yznardi, Jr., 8 December 1793
From: Iznardi, Joseph, Jr.
To: Jefferson, Thomas



Sir
NewYork 8 Decr. 1793

I was duly honoured with your Letter of the 7th. Septr. and the following post, with one for Messrs. Carmichael and Short; of which, as I adviced you in my respects of 25 Augt.; I intended to have been the Bearer: a severe indisposition, which confined me to my room for three weeks, prevented me. I forward it on immediately by a safe conveyance.
I came on here to embark for Cadiz, and had taken my passage in the Ship Montgomery, to sail in two days, and now receive the very disagreeable intelligence, comunicated by Mr. Church, from Lisbon. In this situation; I dare not venture in the said vessell, and thinking that you will have some dispatches, to send to Lisbon, or Madrid, if so, with your advice, I will charter the vessell that came as express, and take charge of any thing, to be delivered at any of the abovementioned places.
The Spanish Chargé des affaires Mr. Jaudenes, has comunicated to me, that if the united States, would apply to him, he would engage that the Spanish Court; would immediately interfere, in behalf of this Country, for a peace with these Savages, indeed more, he informed me “he would engage to establish Peace”: how far this Gentleman may be able to effect it, I realy cannot say; but I think it my duty, to comunicate it to you, and at the same time to offer myself, to go to Madrid, and thence to algiers, in any Capacity the President may please to point out.
 
If any thing should be determined upon, with your advice I will immediately proceed to Pha. to take the necessary instructions; and at any rate I shall be much obliged to you, for an answer as soon as convenient, as I wish to go as soon as possible, to my post; and for which purpose I shall immediately take up the above mentioned Vessell. I have the honor to be with due respect Sir Your most obedient and most Humble Servant

Joseph Yznardi Junr.


P.S. Mr. Jaudenes goes on, this day to Pha.
As soon as I receive from Cadiz, a true statement of the affairs relative to the two Ships from Bourdeax, I will communicate it to you; You may relye my Father, will have done the utmost in his power in their favor.

